Luke, J.
This case arises by reason of exceptions to the overruling of a petition for certiorari. One of the controlling questions raised in the petition for jcertorari is whether the suit could be amended by substituting the name of the tenant of the plaintiff as plaintiff suing for the use of the landlord. It was proper to allow the amendment.. See Holcombe v. Richmond & Danville R. Co. 78 Ga. 776 (3 S. E. 755); L. & N. R. Co. v. Morse, 143 Ga. 110 (84 S. E. 428), and cit.
The trial court did not err in. overruling the demurrer to the petition, or in rilling upon the admissibility of evidence.
The question raised as to the jurisdiction of the court over the subject-matter of this suit can not properly be raised by petition *504for certiorari. See Sawyer v. Blakely, 2 Ga. App. 159 (58 S. E. 399), and cit.
Under the particular facts of the case it was not error to overrule the petition for certiorari.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.